Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2020 has been entered.
Claim Objections
Claims 1-6, 9-11, 13, 14 and 16 are objected to because of the following informalities:  
Claims 1, 9 and 13 recite in lines 12, 12 and 15-16 of the claims respectively “a compressor” and should recite “the compressor”.
Claims 2 and 14 recite “wherein, when the cooling hole has a diameter of a value of D, the first auxiliary hole is formed to have a diameter of a value of 0.5D or less” and should recite “wherein, when first diameter has a value of D, the second diameter has a value of 0.5D or less”.
Claims 3, 6, 11, 14 (lines 5-6) and 16 (lines 5-6) recite “a diameter (D) of the cooling hole” and should recite “the first diameter”.
Claims 5 and 16 recite “wherein, when the cooling hole has a diameter of a value of D, the second auxiliary hole is formed to have a diameter of a value of 0.5D or less” and should recite “wherein, when first diameter has a value of D, the second auxiliary hole is formed to have a diameter of a value of 0.5D or less”.

Claim 13, line 3 recites “compressed air” and should recite “the compressed air” and line 23 recites “a cross-flow of compressed air” and should recite “the cross-flow of compressed air”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a combustion liner constituting a combustion chamber and disposed on an upstream side with respect to a combustion gas flow direction; a transition piece constituting the combustion chamber and disposed on a downstream side with respect to the combustion gas flow direction”.  It is unclear what element the combustion chamber is on an upstream side of and what element the transition piece is on a downstream side of.  Clarification is required.  Claims 9 and 13 have the same issues.
Claim 1 recites “a first auxiliary hole having a second diameter smaller than the first diameter formed adjacent to and upstream of the cooling hole with respect to a direction of 
Claim 4 recites “a third flow of compressed air discharged from the compressor is introduced into the flow passage through the second auxiliary hole, mitigates turbulence generated downstream with respect to the cooling hole”.  In order to clearly define something as “downstream”, the element must be described as downstream of a second element with respect to a flow.  It is unclear what being “downstream with respect to the cooling hole”, i.e. downstream with respect to another object, means.  Clarification is required.  Claim 15 has the same issue.
Claim 15 recites “a second flow of compressed air” flowing through the second auxiliary hole and base claim 13 describes a second flow of compressed air as flowing through the first auxiliary hole.  It is unclear how the same flow of air can flow through a passage upstream of the cooling hole and another passage downstream of the cooling hole. Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2011/0107766).
Regarding independent claim 1, Davis discloses a combustor (Figure 6) comprising: 
a combustion liner (Annotated figure 6) constituting a combustion chamber (200) and disposed on an upstream side with respect to a combustion gas flow direction (For purposes of examination this limitation is assumed to mean the combustion liner is upstream of the transition piece with respect to the combustion gas flow.  Annotated figure 6 shows the combustion liner is upstream of the transition piece with respect to the combustion gas flow indicated by the arrows pointed right); 
a transition piece (Annotated figure 6) constituting the combustion chamber and disposed on a downstream side with respect to the combustion gas flow direction (For purposes of examination this limitation is assumed to mean the combustion liner is upstream of the transition piece with respect to the combustion gas flow.  Annotated figure 6 shows the transition piece is downstream of the combustion liner with respect to the combustion gas flow indicated by the arrows pointed right, and is surrounding combustion chamber 200); 
a sleeve (110) surrounding the combustion liner and the transition piece while being spaced apart therefrom (Figure 6 shows a gap between the sleeve 110 and the combustion liner and transition piece indicated by 120); 
a flow passage formed between the combustion liner and the sleeve and between the transition piece and the sleeve (Figure 6, space between 110 and 120) and having a cross-flow of 
a cooling hole (Annotated figure 8) having a first diameter (Annotated figure 8) formed in the sleeve to introduce a first flow of compressed air (Annotated figure 8) discharged from a compressor into the flow passage (Figure 6 shows that the air flowing through the holes comes from the compressor) to an impingement point (Annotated figure 8); and 
a first auxiliary hole (Annotated figure 6) having a second diameter smaller than the first diameter (paragraph 30) formed adjacent to and upstream of the cooling hole with respect to a direction of airflow in the flow passage (For purposes of examination this limitation is assumed to refer to the direction of the cross-flow of compressed air.  Annotated figure 6 shows the first auxiliary hole is upstream of the cooling hole and adjacent to the cooling hole), 
wherein a second flow of compressed air (Annotated figure 8) discharged from the compressor is introduced into the flow passage through the first auxiliary hole, impinges with the cross-flow of compressed air discharged from the compressor flowing through the flow passage (Annotated figure 8 shows the second flow of air impinges upon the cross-flow as it flows through the passage), and diverts the cross-flow from the impingement point of the first air flow to avoid impinging with the first flow of compressed air, such that the first flow of compressed air forms an air column that is closer to perpendicular to a surface of the sleeve than without the second flow of compressed air (Annotated figure 8 shows the second air flow creates its own air column which naturally provides some shielding from the cross-flow, and thus the cross-flow will affect the first air flow air column less when the first auxiliary hole is present due to its shielding effect, i.e. the air column is closer to perpendicular to the sleeve when the first auxiliary hole is present).

    PNG
    media_image1.png
    614
    817
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    531
    877
    media_image2.png
    Greyscale

Regarding dependent claim 4, Davis discloses a second auxiliary hole (Annotated figure 6) formed downstream of the cooling hole with respect to the airflow direction (For purposes of examination this limitation is assumed to refer to the direction of the cross-flow of compressed air.  Annotated figure 6 shows the second auxiliary hole is downstream of the cooling hole), 
wherein a third flow of compressed air (Annotated figure 8) discharged from the compressor is introduced into the flow passage through the second auxiliary hole, mitigates turbulence generated downstream with respect to the cooling hole (For purposes of examination, this limitation is assumed to mean the third flow of compressed air mitigates turbulence generated downstream of the cooling hole with respect to the cross-flow of compressed air.  Annotated figure 8 shows the same structure as shown in Applicant’s figures 6 and 8, where flow of the compressed air from the compressor flows through the second auxiliary hole and impinges on the cross-flow through the flow passage and the downstream holes impinge upon the liner and then strengthens the flow through the flow passage by joining into that flow, thereby minimizing turbulence), and maintains momentum of the first flow of compressed air discharged from the compressor introduced through the cooling hole (Figure 6 shows the flow entering the second auxiliary hole is from the same source as the flow entering the flow passage at the downstream end of the transition piece and the flow through the cooling hole, so it has the same velocity as those flows before they enter the flow passage, therefore, the flow through the second auxiliary hole will maintain the momentum of the air introduced through the cooling air).  
Regarding independent claim 13, Davis discloses a gas turbine (paragraph 1) comprising: 
a compressor (paragraph 1) configured to compress air (paragraph 1); 

a turbine (paragraph 1) configured to be rotated by combustion gas discharged from the combustor to produce power (paragraph 1 describes producing electrical power), 
wherein the combustor comprises: 
a combustion liner (Annotated figure 6) constituting a combustion chamber (200) and disposed on an upstream side with respect to a combustion gas flow direction (For purposes of examination this limitation is assumed to mean the combustion liner is upstream of the transition piece with respect to the combustion gas flow.  Annotated figure 6 shows the combustion liner is upstream of the transition piece with respect to the combustion gas flow indicated by the arrows pointed right); 
a transition piece (Annotated figure 6) constituting the combustion chamber and disposed on a downstream side with respect to the combustion gas flow direction (For purposes of examination this limitation is assumed to mean the combustion liner is upstream of the transition piece with respect to the combustion gas flow.  Annotated figure 6 shows the transition piece is downstream of the combustion liner with respect to the combustion gas flow indicated by the arrows pointed right, and is surrounding combustion chamber 200); 
a sleeve (110) surrounding the combustion liner and the transition piece while being spaced apart therefrom (Figure 6 shows a gap between the sleeve 110 and the combustion liner and transition piece indicated by 120); 
a flow passage formed between the combustion liner and the sleeve and between the transition piece and the sleeve  (Figure 6, space between 110 and 120) and having a cross-flow of 
a cooling hole (Annotated figure 8) having a first diameter (Annotated figure 8) formed in the sleeve to introduce a first flow of compressed air (Annotated figure 8) discharged from a compressor into the flow passage (Figure 6 shows that the air flowing through the holes comes from the compressor) to an impingement point (Annotated figure 8); and 
a first auxiliary hole (Annotated figure 6) having a second diameter smaller than the first diameter (paragraph 30) formed adjacent to and upstream of the cooling hole with respect to a direction of airflow in the flow passage (For purposes of examination this limitation is assumed to refer to the direction of the cross-flow of compressed air.  Annotated figure 6 shows the first auxiliary hole is upstream of the cooling hole and adjacent to the cooling hole), 
wherein a second flow of compressed air (Annotated figure 8) discharged from the compressor is introduced into the flow passage through the first auxiliary hole, impinges with the cross-flow of compressed air discharged from the compressor flowing through the flow passage (Annotated figure 8 shows the second flow of air impinges upon the cross-flow as it flows through the passage), and diverts the cross-flow from the impingement point of the first air flow to avoid impinging with the first flow of compressed air, such that the first flow of compressed air forms an air column that is closer to perpendicular to a surface of the sleeve than without the flow of compressed air (Annotated figure 8 shows the second air flow creates its own air column which naturally provides some shielding from the cross-flow, and thus the cross-flow will affect the first air flow air column less when the first auxiliary hole is present due to its shielding effect, i.e. the air column is closer to perpendicular to the sleeve when the first auxiliary hole is present).
Regarding dependent claim 15, Davis discloses wherein the combustor further comprises a second auxiliary hole (Annotated figure 6) formed downstream of the cooling hole with respect to the airflow direction (For purposes of examination this limitation is assumed to refer to the direction of the cross-flow of compressed air.   Annotated figure 6 shows the second auxiliary hole is downstream of the cooling hole), and 
wherein a second flow of compressed air (For purposes of examination this limitation is assumed to refer to a third flow of compressed air) discharged from the compressor is introduced into the flow passage through the second auxiliary hole, mitigates turbulence generated downstream of the cooling hole (For purposes of examination, this limitation is assumed to mean the third flow of compressed air mitigates turbulence generated downstream of the cooling hole with respect to the cross-flow of compressed air.  Annotated figure 8 shows the same structure as shown in Applicant’s figures 6 and 8, where flow of the compressed air from the compressor flows through the second auxiliary hole and impinges on the cross-flow through the flow passage and the downstream holes impinge upon the liner and then strengthens the flow through the flow passage by joining into that flow, thereby minimizing turbulence), and maintains momentum of the first flow of compressed air discharged from the compressor introduced through the cooling hole (Figure 6 shows the flow entering the second auxiliary hole is from the same source as the flow entering the flow passage at the downstream end of the transition piece and the flow through the cooling hole, so it has the same velocity as those flows before they enter the flow passage, therefore, the flow through the second auxiliary hole will maintain the momentum of the air introduced through the cooling air).  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 9-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Berkebile et al. (US 2012/0304659).
Regarding independent claim 9, Davis discloses a combustor (Figure 6) comprising: 
a combustion liner (Annotated figure 6) constituting a combustion chamber (200) and disposed on an upstream side with respect to a combustion gas flow direction (For purposes of examination this limitation is assumed to mean the combustion liner is upstream of the transition piece with respect to the combustion gas flow.  Annotated figure 6 shows the combustion liner is upstream of the transition piece with respect to the combustion gas flow indicated by the arrows pointed right); 
a transition piece (Annotated figure 6) constituting the combustion chamber and disposed on a downstream side with respect to the combustion gas flow direction (For purposes of examination this limitation is assumed to mean the combustion liner is upstream of the transition piece with respect to the combustion gas flow.  Annotated figure 6 shows the transition piece is downstream of the combustion liner with respect to the combustion gas flow indicated by the arrows pointed right, and is surrounding combustion chamber 200); 
a sleeve (110) surrounding the combustion liner and the transition piece while being spaced apart therefrom (Figure 6 shows a gap between the sleeve 110 and the combustion liner and transition piece indicated by 120); 

a cooling hole (Annotated figure 8) having a first diameter (Annotated figure 8) formed in the sleeve to introduce a first flow of compressed air (Annotated figure 8) discharged from a compressor into the flow passage (Figure 6 shows that the air flowing through the holes comes from the compressor) to an impingement point (Annotated figure 8); and 
an auxiliary hole (Annotated figure 6, labeled 2nd auxiliary hole) having a second diameter formed adjacent to and downstream of the cooling hole with respect to a direction of airflow in the flow passage (For purposes of examination this limitation is assumed to refer to the direction of the cross-flow of compressed air.  Annotated figure 6 shows the auxiliary hole is downstream of the cooling hole and adjacent to the cooling hole), 
wherein a second flow of compressed air (Annotated figure 8, labeled 3rd air flow) discharged from the compressor is introduced into the flow passage through the auxiliary hole, impinges with the cross-flow of compressed air discharged from the compressor flowing through the flow passage (Annotated figure 8 shows the 3rd air flow impinges upon the cross-flow as it flows through the passage), and diverts the cross-flow from the impingement point of the first air flow to avoid impinging with the first flow of compressed air, such that the first flow of compressed air forms an air column that is closer to perpendicular to a surface of the sleeve than without the second flow of compressed air (Annotated figure 8 shows the 3rd air flow creates its own air column which naturally provides some shielding from the cross-flow, and thus the cross-flow will affect the first air flow air column less when the first auxiliary hole is present due to its 
Davis is silent on the second diameter smaller than the first diameter.
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Berkebile teaches in paragraphs 30 and 31 that the size of the cooling holes 52 in a combustion sleeve 34 effects desired operational values such as average low cycle fatigue value and average temperature.  It is well understood that, all other things being equal, smaller impingement cooling holes result in more concentrated heat transfer over a smaller area, while larger cooling holes result in a more dispersed heat transfer along the cooled surface.  Heat transfer effects are not linear, so these changes in turn affect the average low cycle fatigue value and average temperature. Therefore, an ordinary skilled worker would recognize that the relative size of the cooling holes is a result effective variable that controls the average low cycle fatigue of the cooled part. Thus, the claimed wherein, the second diameter smaller than the first diameter is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. cooling holes in the sleeve of a double walled combustor, were disclosed in the prior art by Davis and Berkebile, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding dependent claims 2, 5 and 10, Davis discloses all the essential features of the claimed invention except wherein, when the cooling hole has a diameter of a value of D, the first auxiliary hole is formed to have a diameter of a value of 0.5D or less.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Berkebile teaches in paragraphs 30 and 31 that the size of the cooling holes 52 in a combustion sleeve 34 effects desired operational values such as average low cycle fatigue value and average temperature.  It is well understood that, all other things being equal, smaller impingement cooling holes result in more concentrated heat transfer over a smaller area, while larger cooling holes result in a more dispersed heat transfer along the cooled surface.  Heat transfer effects are not linear, so these changes in turn affect the average low cycle fatigue value and average temperature. Therefore, an ordinary skilled worker would recognize that the relative size of the cooling holes is a result effective variable that controls the average low cycle fatigue of the cooled part. Thus, the claimed wherein, when the cooling hole has a diameter of a value of 
Therefore, since the general conditions of the claim, i.e. cooling holes in the sleeve of a double walled combustor, were disclosed in the prior art by Davis and Berkebile, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis’s invention to include wherein, when the cooling hole has a diameter of a value of D, the first auxiliary hole is formed to have a diameter of a value of 0.5D or less in order to achieve the desired average low cycle fatigue value and average temperature as suggested and taught by Berkebile in paragraphs 30 and 31.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding dependent claims 3, 6 and 11, Davis discloses all the essential features of the claimed invention except wherein the cooling hole and the first auxiliary hole are spaced apart from each other such that a straight-line distance therebetween has a value that is equal to or less than a diameter (D) of the cooling hole.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 

Therefore, since the general conditions of the claim, i.e. cooling holes in the sleeve of a double walled combustor, were disclosed in the prior art by Davis and Berkebile, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis’s invention to include wherein the cooling hole and the first auxiliary hole are spaced apart from each other such that a straight-line distance therebetween has a value that is equal to or less than a diameter (D) of the cooling hole in order to achieve the desired average low cycle fatigue value and average temperature as suggested and taught by Berkebile in paragraphs 30 and 31.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding dependent claims 14 and 16, Davis discloses all the essential features of the claimed invention except wherein, when the cooling hole has a diameter of a value of D, the first auxiliary hole is formed to have a diameter of a value of 0.5D or less, and wherein the cooling hole and the first auxiliary hole are spaced apart from each other such that a straight-line distance therebetween has a value that is equal to or less than a diameter (D) of the cooling hole.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Berkebile teaches in paragraphs 30 and 31 that the size and spacing between cooling holes 52 in a combustion sleeve 34 effects desired operational values such as average low cycle fatigue value and average temperature.  It is well understood that, all other things being equal, smaller impingement cooling holes result in more concentrated heat transfer over a smaller area, while larger cooling holes result in a more dispersed heat transfer along the cooled surface.  Heat transfer effects are not linear, so these changes in turn affect the average low cycle fatigue value and average temperature.  It is also well understood that, all other things being equal, increasing the spacing between cooling holes decreases the flow of cooling air into the flow passage and decreases cooling, which in turn decreases the average low cycle fatigue value and increases the average temperature of the cooled part. Therefore, an ordinary skilled worker would recognize that the spacing of cooling holes is a result effective variable that controls the average low cycle fatigue of the cooled part. Thus, the claimed wherein, when the cooling hole has a diameter of a value of D, the first auxiliary hole is formed to have a diameter of a value of 
Therefore, since the general conditions of the claim, i.e. cooling holes in the sleeve of a double walled combustor, were disclosed in the prior art by Davis and Berkebile, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis’s invention to include wherein, when the cooling hole has a diameter of a value of D, the first auxiliary hole is formed to have a diameter of a value of 0.5D or less, and wherein the cooling hole and the first auxiliary hole are spaced apart from each other such that a straight-line distance therebetween has a value that is equal to or less than a diameter (D) of the cooling hole in order to achieve the desired average low cycle fatigue value and average temperature as suggested and taught by Berkebile in paragraphs 30 and 31.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-10 against the 102 rejection in view of Davis of claims 1, 4, 9, 13 and 15 and the 103 rejection over Davis in view of Berkebile for claims 2, 3, 5, 6, 10, 11, 14 and 16.  Examiner notes that the present rejection relies on a different embodiment of Davis 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KATHERYN A MALATEK/Examiner, Art Unit 3741